Citation Nr: 0926893	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
Veteran's death, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1947 to March 
1960.  He died in October 1995.  His surviving spouse is the 
appellant in this case  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in March 2009.  

The reopened claim for service connection for the cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the Veterans' death was previously denied by the RO 
in August 2003 on the basis that service records failed to 
show exposure to ionizing radiation.  The appellant was 
notified of the decision and her appellate rights in that 
same month, but she did not initiate an appeal of the 
decision. 

2.  The additional evidence presented since August 2003 
includes the appellant's testimony which is to the effect 
that the Veteran had been exposed to radiation during 
service.  The appellant has also presented historical 
research indicating that the unit to which the Veteran was 
assigned (a Naval Special Weapons Unit) was involved in 
development and testing of atomic weapons. 

3.  The additional evidence addresses the basis of the prior 
denial of the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim and remands it 
for further development.  As such, no discussion of VA's duty 
to notify and assist is necessary.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  The VA regulation pertaining to claims 
for service connection for the cause of death, 38 C.F.R. 
§ 3.312, provides as follows: 

    (a) General.  The death of a Veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  The list includes colon 
cancer.  That regulation further requires that the individual 
be a "radiation exposed Veteran" who participated in a 
radiation risk activity such as onsite participation in a 
test involving atmospheric detonation of a nuclear device.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list again includes colon cancer. 38 C.F.R. § 3.311(b) 
further states that, if the Veteran has one of the radiogenic 
diseases, a dose estimate should be obtained and the case 
will be referred to the VA Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the Veteran's disease resulted from radiation exposure 
during service.      

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
Veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

The appellant contends that service connection is warranted 
for the cause of the Veterans death.  She asserts that he was 
exposed to radiation in service while working in a Naval 
Special Weapons Unit (NSWU), and that this lead to the 
development of his fatal colon cancer.  

The appellant's claim for service connection for the cause of 
death was previously denied by the RO in August 2003.  The 
Board notes that the previously considered evidence included 
the Veteran's death certificate which reflects that he died 
in October 1995 as a result of colon cancer.  The evidence 
also included the Veteran's service medical records which did 
not include any references to colon cancer.  

The appellant submitted lay statements from relatives and 
acquaintances of the Veteran which were to the effect that 
the Veteran had reported to the friends that he had been 
exposed to radiation during service.  He reportedly had 
recounted that he sustained a radiation burn to his hand 
while working in New Mexico.  He also reportedly had 
recounted that he had filmed the testing of nuclear devices.  

A letter dated in April 2002 from Charles Haas, M.D., 
indicates that the Veteran expired from colon cancer that 
metastasized to his liver.  The doctor noted that the 
Veteran's widow reported that he was exposed to significant 
amounts of radiation during his work while in the military in 
a nuclear test site.  The doctor stated that "It is at least 
theoretically possible that the radiation he received could 
have contributed to his developing cancer."  

Also of record was the Veteran's DD 214 and service personnel 
records.  In February 1951, the Veteran completed a limited 
course of instruction at the Naval School, and was awarded 
the provisional qualification of Motion Picture Operator for 
16 mm projection equipment.  The records reflect that in June 
1952, the Veteran was first assigned to the Special Weapons 
Program.  His station as of June 30, 1952, was NSWU 802.  He 
was assigned to the USS Princeton in May 1953, and assigned 
to the USS Oriskany in July 1953.  Later in July 1953, he was 
assigned to NSWU 802 and then assigned to SWU-PAC (Special 
Weapons Unit Pacific Fleet).  In October 1953, he was 
assigned to Special Program Code 9924.  Duty aboard the USS 
Yorktown is also shown during that period.  

In developing the evidence at the time of the original claim, 
the RO wrote to the Defense Threat Reduction Agency (DTRA) 
and stated that the Veteran had been assigned to the Navy 
Special Weapons Unit 802 at Sandia base, Albuquerque, New 
Mexico.  The RO requested that the DTRA verify the Veteran's 
participation in any radiation risk activity and provide any 
associated radiation dose or dose reconstruction for his 
units.  There is no indication that the Veteran's service 
personnel records were provided to the DTRA.  The request 
also did not mention the assignment to the SWU-PAC.  

In a response dated in March 2003, the DTRA stated that the 
inquiry indicated that the Veteran allegedly had been exposed 
to radiation while assigned to the Naval Special Weapons 
Unite #802 at Sandia Bases, Albuquerque, New Mexico.  The 
letter further stated that the scope of the Nuclear Test 
Personnel Review Program was limited to providing information 
regarding the activities of and radiation exposure histories 
of individuals who participated in U.S. atmospheric nuclear 
tests (1945 to 1962) and the occupation of Hiroshima and 
Nagasaki, Japan, following World War II.  Exposure from other 
sources was reported to be beyond the purview of the office.  
It was further stated that for information on radiation 
exposure from sources other than nuclear testing or the 
occupation of Hiroshima or Nagasaki, it was suggested that an 
inquiry be directed to the Officer in Charge, Naval Dosimetry 
Center, Navy Informational Health Center Detachment, 
Bethesda, Maryland, 20889-5614.  The Board notes that no 
inquiry was made to that office at that time.  

In the decision of August 2003, the RO noted that service 
connection could not be granted as the radiation exposure was 
not shown by the evidence of record.  The appellant was 
notified of the decision and her appellate rights, but she 
did not initiate an appeal.  

The rating decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
2003 decision that was the last final adjudication that 
disallowed the claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence that has been presented since the 
previous decision includes copies of historical research the 
appellant apparently obtained from the Internet that relates 
to the activities of the Naval Special Weapons Units and 
confirms involvement in the nuclear weapons program.    

The additional evidence which has been presented also 
includes testimony given by the appellant at hearings held at 
the RO in July 2006 and before the Board in March 2009.  The 
testimony was to the effect that he Veteran was exposed to 
ionizing radiation as a result of his duties in the Naval 
Special Weapons Unit.  She testified that while he was in 
Sandia he was involved in an incident in which he sustained a 
radiation burn to his hand.  She also testified that the 
Veteran exercised, was very athletic, and did not smoke, 
drink or engage in other habits which would have contributed 
to the development of his cancer.  She also testified that 
there was no history of any cancer in his family, and that 
she did not know of any factor that could have caused it 
other than radiation exposure in service.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death 
raises a reasonable possibility of substantiating the claim.  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board notes that the additional evidence addresses the 
basis of the prior denial of the claim, namely that he had no 
radiation exposure in service.  Therefore, the Board 
concludes that new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
the cause of the Veteran's death.  The reopened claim will be 
further addressed in the remand section of this decision.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for the cause of death.  To this 
extent only, the appeal is granted.  


REMAND

As noted above, the appellant contends that the Veteran 
developed colon cancer which is related to radiation exposure 
in service.  He reportedly suffered radiation burns to his 
hand, and separately witnessed atomic weapons tests.  

The records reflect that in June 1952, the Veteran was first 
assigned to the Special Weapons Program.  His station as of 
June 30, 1952, was NSWU 802.  In October 1953, he was 
assigned to Special Program Code 9924.  He was assigned to 
the USS Princeton in May 1953, and assigned to the USS 
Oriskany in July 1953.  Later in July 1953, he was assigned 
to NSWU 802 and then assigned to SWU-PAC (Special Weapons 
Unit Pacific Fleet).  He apparently remained at that 
assignment until October 1954.  Duty aboard the USS Yorktown 
is also shown during that period.  

The Board concludes that additional attempts should be made 
to confirm exposure to radiation in service.  Although the RO 
wrote to the Defense Threat Reduction Agency and received 
negative reply in 2003, the Board notes that the request that 
was sent at that time did not include a complete summary of 
the Veteran's assignments during service, nor were copies of 
the relevant personnel records pertaining to the Special 
Weapons Unit assignments enclosed.  The same is true of a 
more recent July 2005 request which was sent to the Naval 
Dosimetry Center.  The Board finds that the RO should again 
write to the DTRA and the Naval Dosimetry center and request 
a radiation dose estimate.  The RO should provide information 
regarding the Veteran, including his assigned units during 
service.  Copies of the service personnel records should be 
enclosed.  

If necessary, the RO should also request an opinion from the 
VA Compensation and Pension service, regarding the likelihood 
that the Veteran's colon cancer was due to radiation exposure 
in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a dose estimate 
from the DTRA and the Naval Dosimetry 
Center.  The information contained in the 
letters to DTRA and the Naval Dosimetry 
Center should include the Veteran's name, 
branch of service and service number; the 
Veteran's social security number; the 
Veteran's organization or unit of 
assignment at the time of exposure; dates 
of assignment at the claimed radiation-
risk activity; a full description of the 
duties at the claimed radiation risk 
activity (with enclosure of copies of the 
Veteran's statements and other pertinent 
documents); and a description of the 
disease claimed.  Copies of the Veteran's 
personnel records should be included with 
the requests.  The DTRA and Naval 
Dosimetry Center should be requested to 
indicate whether the duties and 
assignments noted in the Veteran's 
service personnel records are consistent 
with or inconsistent with the Veteran 
having been present at onsite atmospheric 
detonation of a nuclear device.  

2.  If it is verified that the Veteran 
had participation in radiation risk 
activity such as onsite participation in 
a test involving the atmospheric 
detonation of a nuclear device, then the 
RO should adjudicate the claim pursuant 
to the provisions of 38 C.F.R. § 3.309.  
In making such a conclusion, the RO 
should consider 38 C.F.R. § 3.309(A)(4) 
which provides that 

3.  If participation in a test involving 
atmospheric detonation is not verified, 
but there is evidence of other radiation 
exposure, then case should then be 
referred to the Under Secretary for 
Benefits to obtain a dose estimate and an 
opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the Veteran's colon cancer 
resulted from exposure to ionizing 
radiation during active service.

4.  Thereafter the claim should be 
readjudicated, taking into consideration 
38 C.F.R. § 3.311(a)(4).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


